Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-52 are pending.  Claims 1, 2, 7, 10, 15-16, 31 , 46-47  are being acted on.    Claims only to the elected “quinoa-containing minestrone soup composition” are being acted on.  Claims 14, 32-45 have been cancelled. 
Claims 3-6, 8, 9, 11, 12, 13, 17-30, 32-43 were withdraw from consideration.   These claims should be canceled in case claims are in condition for allowance in the future and the election of the specie quinoa should only be left in the claims with the other types of packages cancelled.     .
It is noted that a restriction of  1-22-2018  is in place where applicants elected Group 1, claims 1-16, 31 drawn to a composition and the specie quinoa-containing minestrone soup, the specie requirement was made final in the non-final rejection of 3-15-18.

Election/Restrictions
Newly submitted claims 48-52 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicants are now claiming all 5 species of food composition packages, when only the quinoa containing minestrone soup composition was elected in the specie requirement made final as above, on 3-15-18.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-13-21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 10, 15, 16, 31, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat (2013/0261183) in view of “Green Tea-Scented Quinoa with Corn” in view of  Kurple   (8924239), and Ward et al. (7,790,670 ), and Alviar et al. (6,413,545) in view of 
               Longo ET AL.  (WO 2016/179466).
           Bhagat discloses a nutritional compositions that tailor the nutrients to have beneficial effects within specific ranges.  The diets contain phytochemicals, antioxidants, vitamins, minerals, lipids, protein, carbohydrates and other nutrients (abstract).  Claim 1 requires a quinoa-containing minestrone soup composition.  Bhagat discloses diet plans and nutritional kits containing various dietary components such as legume, grain, vegetable, fruit, meat, oil, spice, herb (0039, 0040).  Quinoa can be used as a grain.  Minestrone soup composition is a well- known composition containing pasta, tomato and other ingredients.   Also, a recipe for “Green tea-scented Quinoa with corn” contains ingredients such as quinoa, green tea, salt, corn scallion, garlic and oats, parsley, flaxseed oil and lemon juice.  It would have been within the skill of the ordinary worker to add or remove particular ingredients.  In addition,   Applicants claim a formula for making fasting mimicking diet package meal portions products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In this case known ingredients are combined to make a known composition with no unexpected results.  Therefore, it would have been obvious to make a food composition containing the claimed ingredients.  
Claim 1 is to a composition, and the title is not given weight.  As the composition has been shown it is seen to have been such a diet.  Nothing unobvious is seen in putting a particular known composition into a package in predetermined portions.  This is generally what packaging does, and nothing unobvious has been shown to occur from such type of packaging.  Official Notice is taken that a soup, containing only Minestrone ingredients would have provided 75% or less of the DRC intake, since vegetable ingredients do not contain many calories.  Therefore, it would have been obvious to make a soup contain a particular amount of calories and to package in whatever proportions were required to make the composition into a fasting diet.  
Claim 1 further requires that the total daily servings provide 700 to 1200 kcal for a predetermined number of days.  Kurple discloses a method of monitoring calorie, nutrient and expenses of food consumption (title).  The reference discloses that methods of monitoring health can be based upon food intake or diet, where the amount of calories is reduced over time, and that the reduction of calories is thought to lower weight.  The reference discloses that some diets pay attention to food , food types and food groups consumed, and the benefit of certain food groups and their contents have over other food groups (Brief Summary (BSTX 11).  The reference discloses that service size is monitored (BSTX 24, 37, 65, ).  Calories are also monitored (BSTX 11, 12, 15, 16) .
Also, Ward et al. discloses a diet where a single serving is about 162 calories, and a mildly hypocaloric diet to produce a 500-800 kcal/day energy deficit (DETX 46 and 49, 73).
Alviar et al. discloses a diet composition for weight management (title). The amounts required to be consumed should be a reduced calorie daily diet, being less than the daily calorie expenditure for an individual (BSTX 48).  Various amounts of calories are disclosed under 1200, such as 1,050  (claims 7 and 10).  Therefore, it would have been obvious to reduce the amount of calories in a diet, since, Kurple, Ward et al. and Alviar et al. disclose that weight may be reduced by consuming less calories, in the composition of Bhagat.  
       Claim  1 further requires particular amounts of ingredients and that the soups are designed to have water added before consuming.   However, soups inherently contain various amounts of ingredients, and one does not generally eaten dried dehydrated foods.  It would have been within the skill of the ordinary worker to add water to dried ingredients, since they would not have been edible otherwise.  Therefore, it would have been obvious do use various amounts of ingredients in a soup, since they would inherently contain such amounts and it would have been obvious to add water to a dried soup mixture for its known function of hydrating the ingredients to make it edible.   In addition, the reference to  Longo ET AL.  discloses a method for treating hypertension and other elevated health levels using a hypocaloric calorie free or fasting mimicking diet (0006).  Amounts of macronutrients are disclosed as in claim 1 of protein and fats and sugar (0046).  The reference discloses that the fats should come from particular nuts and oils, and vitamins in various amounts are recommended, (0047).  A 5 day supply of the diet included soups/broths, soft drinks, nut bars and supplements (0050), tea is disclosed in 0067 .  The FMD diet discloses that the high micronutrient content can come from natural sources such as Kale (a kale cracker).  It would have been within the skill of the ordinary worker to make a vegetable broth or soup from the cited ingredients, such as tomato juice, celery spinach, and both mushrooms and tomatoes (0048) which as these are the constituents of such.  Also, vegetable extracts are disclosed (0053) which can be made into soup. The reference discloses that FMD can be in the form of energy bars, soups, vegetable chips and snacks energy drinks, supplements and essential fatty acids and all food items were developed to reach a profile of macronutrients and calorie content to mimic the benefit of short-term starvation (0056).  Whole grain sprouted brown rice is disclosed in paragraph 0071.  As the particular nutrients have been disclosed as above, it would have been obvious to find particular sources of each since, such nutrients are generally found in foods, and are made into common forms for nutrient intake, and it would have been obvious to use the ingredients as disclosed by Longo et al.  in the composition of the combined references, since Longo et al.  discloses that such ingredients were known to have been used in fasting diets.    
Claim 2 further requires the use of “green tea” extract, quinoa and other ingredients.  Green tea is disclosed as a phytonutrient in Table 1, 0057, 0058, Table 1, and quinoa is disclosed as a grain (0042).  As above, potatoes, flour and tomatoes are common ingredients in minestrone soup.  Cabbage can be used in any soup composition for its known function of providing nutrients and flavor.  Therefore, it would have been obvious to combine known ingredients for their known function.  
Claim 7 further requires various ingredients which are commonly used in soups, for their known function.  See In re Levin as above.  Therefore, it would have been obvious to use known ingredients for their known function absent a showing of unobvious results.  
Claim 10 requires a micro-nutritional composition.  Official notice is taken that such a composition includes micronutrients, such as vitamins and minerals as opposed to macronutrients.  The reference discloses micronutrients such as phytochemicals, vitamins and minerals (0008, 0037, and 0041).
Claims 15-16  require that the diet can be used for from 2 to 10 days.  However, Official Notice is taken that since fasting is not generally done for very long, it would have been within the skill of the ordinary worker to determine how long one should be on such a diet, due to limited amounts of calories and nutrients.   Therefore, it would have been obvious to use a fasting diet for only a limited number of days.  
Claim 31 requires that the composition is gluten-free.  It would have been within the skill of the ordinary worker to compose diets which did not contain gluten for gluten sensitive individuals, since this involves only eliminating particular foods from the diet which contain gluten.  
Claim 46 further requires particular amounts of ingredients for minestrone soup.  However, as in In re Levin, something unobvious must be shown by the combination of particular ingredients and amounts of ingredients, otherwise the claim is considered to be a recipe.  Therefore, it would have been obvious to make a soup containing various ingredients, each known for their own food value, and one would expect that a reduction in calories would cause various health benefits.  
Claim 47 requires that the quinoa soup does not contain any turmeric.  Nothing is seen that turmeric is in the combined references, and if it was, it would have been within the skill of the ordinary worker to remove any ingredient, as in In re Levin.  Therefore, it would have been obvious to use or not use particular ingredients for their known functions in the combined references.  
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 11:00 to 5:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on Thursdays.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
//HELEN F HEGGESTAD/                Primary Examiner, Art Unit
	5-21-2021 HFH